Citation Nr: 1120117	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  10-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to VA compensation under 38 U.S.C. § 1151 for additional disability resulting from dental treatment in 1968 at the Jesse Brown VA Medical Center (formerly VA Westside Hospital) in Chicago, Illinois. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for VA compensation under 38 U.S.C. § 1151 for additional disability resulting from dental treatment in 1968 at the Jesse Brown VA Medical Center in Chicago, Illinois.

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran's substantive appeal (in lieu of a VA Form 9) of the RO decision denying his claim for § 1151 compensation for additional disability resulting from VA dental treatment was received by VA in January 2010.  In a subsequent VA Form 9 received in March 2010, he requested to be scheduled for a hearing before a traveling Veterans Law Judge from the Board, to be held at the RO.  Pursuant to his request, he was duly notified in correspondence dated in March 2011 that he was scheduled for a videoconference hearing, to be held in mid-April 2011.  In late March 2011, the Veteran's claims file was forwarded to the Board.  Thereafter, the Veteran appeared for the April 2011 hearing, only to submit a motion to the Board to have his hearing rescheduled for a later date.  Notes from the presiding Veterans Law Judge indicate that good cause was shown to reschedule the hearing and the Veteran's motion was granted.  The case is thus remanded to the RO to accommodate the Veteran's request for a rescheduled hearing.

Accordingly, the case is REMANDED to the RO via the AMC for the following action:

The RO/AMC should contact the Veteran in order to determine whether he desires a videoconference or travel Board hearing and them schedule the Veteran for his requested hearing.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

